Citation Nr: 0826940	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-40 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 
percent for service-connected bursitis of the right hip.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board decision and remand of February 
2008.  This matter was originally on appeal from a rating 
decision dated in August 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the Board's February 2008 decision, the Board found that 
this case presented an exceptional disability picture 
rendering the regular schedular standards impracticable.  In 
light of that finding, the Board remanded the claim to the 
agency of original jurisdiction with instructions to refer 
the matter to either VA's Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating 
as required by 38 C.F.R. § 3.321(b).  See also Floyd v. 
Brown, 9 Vet. App. 88 (1996) (holding that Board is precluded 
from assigning an extraschedular rating in the first 
instance).    

In response to the Board's February 2008 remand, the AMC 
submitted a memorandum to the Director, Compensation and 
Pension Services VA Central Office, requesting that the 
Director consider an extraschedular evaluation.  The Director 
responded in a report dated in April 2008.  This report has 
been associated with the claims file.

The veteran filed a motion to advance on docket in November 
2008.  In January 2008, the Board granted the veteran's 
motion.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's disability is characterized by marked interference 
with employment or frequent periods of hospitalization 
rendering impractical the application of the regular 
schedular standards.




CONCLUSION OF LAW

The criteria for an extraschedular evaluation for service-
connected right hip bursitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(a), 4.1 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in April 2005, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
right hip disability.  Specifically, the RO informed the 
veteran that he needed to show his right hip bursitis had 
increased in severity.  The RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

In correspondence dated in May 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  In regards to assigning a disability rating, 
the RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and durations of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  This correspondence satisfied the 
notice requirements for increased ratings claims identified 
by the Court in Vazquez-Flores v. Peake 22 Vet. App. 37 
(2008).  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
April 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed by the Board in the 
February 2008 remand.  The RO has obtained the veteran's 
service medical records and VA Medical Center (VAMC) 
treatment records.  The RO also obtained private medical 
records from Dr. G.K. on the veteran's behalf.  A review of 
the record also reveals that the veteran was provided with VA 
hip examinations in October 2002 and March 2006.  In response 
to the Board's February 2008 remand, the Appeals Management 
Center (AMC) referred the issue to the Director, Compensation 
and Pension Services, for consideration of an extraschedular 
evaluation.  As noted above in the Introduction, the 
Director's determination has been associated with the claims 
file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are typically determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Under certain circumstances, 
however, VA may grant a disability rating outside of the 
rating schedule.  The governing criteria for such an 
extraschedular award is a finding that when the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.321(b)(1) (2007).  

Analysis

The medical evidence pertaining to whether the veteran is 
entitled to an extraschedular rating for his service-
connected right hip bursitis includes VA examination reports, 
dated in June 2005 and March 2006, and the report from the 
Director of the Compensation and Pension Service.  

In the June 2005 VA examination report, Dr. M.C. commented 
that the general occupational effect of the right hip 
bursitis would be significant.  The doctor, however, did not 
elaborate.  The doctor also reported right hip flexion to be 
to 85 degrees, with pain beginning at 70 degrees.  Abduction 
of the right thigh was limited to 30 degrees.  In the June 
2005 report, Dr. M.C. explained that the disability's impact 
on occupational activities would include decreased mobility, 
problems with lifting and carrying, difficulty reaching, 
weakness or fatigue, decreased strength, and pain.  There 
were no findings of either ankylosis of the hip or malunion 
of the femur.

In the March 2006 VA examination report, Dr. M.C. reported 
that flexion was from zero to 90 degrees with no loss of 
motion on repetitive use.  Abduction was limited to 45 
degrees, with pain limiting the range of motion to 20 
degrees.  Dr. M.C. commented that the general occupational 
effect of the veteran's service-connected right hip 
disability would be significant.  Dr. M.C. cited decreased 
mobility and pain as factors limiting the veteran's 
occupational ability.  Dr. M.C. explained that the veteran's 
disability would result in having to be assigned different 
duties and having to have others complete certain tasks 
associated with his occupation as a heavy equipment hauler.  

Dr. M.C. also stated that the veteran had right hip 
narrowing, but that this was not due to the right hip 
bursitis because it was of the same degree bilaterally.  The 
doctor also noted that the veteran had had numerous injuries 
on his trucking job after military service.  Finally, Dr. 
M.C. noted that the veteran was markedly obese, 73 years old, 
had worked a physically demanding job for 30 years after his 
military service, had chronic obstructive pulmonary disease, 
and was currently smoking.  These factors, according to the 
doctor, more than accounted for any decreased mobility they 
veteran may experience on the job. 

In the Compensation and Pension Service Director's response, 
dated in April 2008, the Director concluded that entitlement 
to an extraschedular evaluation in excess of 10 percent was 
not warranted by the record.  The Director discussed the 
findings reported in the March 2006 VA examination report.  
Particularly, the Director cited the VA examiner's statement 
regarding the veteran's obesity, age, post-service 
employment, chronic obstructive pulmonary disease, and status 
as a smoker and their relationship to his decreased 
occupational mobility.  The Director concluded that the 
limitation of motion flowing from the veteran's service-
connected right hip bursitis was not of such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Upon reviewing this evidence, the Board finds no basis to 
grant an extraschedular rating for the veteran's service-
connected right hip bursitis.  Although the occupational 
effect of the right hip bursitis had been described as 
significant, the medical evidence also showed the veteran's 
obesity, age, post-service employment, chronic obstructive 
pulmonary disease, and status as a smoker were the reasons 
for his decreased occupational mobility.  The decreased 
mobility and pain associated with the service-connected 
disability that the doctor cited is already accounted for in 
the assigned 10 percent rating.  The Director's findings also 
failed to support granting an extraschedular rating.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, VA must deny the appeal.



ORDER

An extraschedular evaluation in excess of 10 percent for 
service-connected bursitis of the right hip is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


